Citation Nr: 9935243	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
total left knee arthroplasty, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for pes planus of 
the left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that decision, the RO denied increased ratings for the 
veteran's service-connected status post left knee 
arthroplasty and pes planus of the left foot, and denied a 
total rating based on individual unemployability due to 
service-connected disabilities.


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by no more 
than minimal pain and stiffness, and a midline longitudinal 
scar that is well healed and nontender.

2.  The veteran's pes planus of the left foot is manifested 
by no more than moderate symptoms, including pain on 
manipulation, swelling in medial aspect of the nail bed of 
the great toe, and a slight decrease in sensation over the 
ball of the foot and toe region.

3.  The veteran does not have a single service-connected 
disability ratable at 60 percent or more; or as a result of 
two or more disabilities, a combined rating of 70 percent or 
more.

4.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude him from securing 
and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's status post left knee arthroplasty have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (1999).

2.  The criteria for a rating in excess of 10 percent for pes 
planus of the left foot have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

3.  A grant of a total disability rating based upon 
individual unemployability is not warranted.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claims are well grounded, VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a).  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with two recent VA examinations, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

The Board notes that in December 1997, the veteran's attorney 
requested that the veteran be provided with a social and 
industrial survey in order to measure his ability to function 
in a social and industrial setting.  The attorney also 
requested that VA obtain an expert vocational opinion 
regarding whether the veteran's service-connected 
disabilities cause him to be unemployable.  No specific 
reasons for this request were expressed.

However, the Board notes that the veteran has been provided 
with two recent VA orthopedic examinations, which have 
specifically addressed the current level of his service-
connected disabilities.  The Board has reviewed the medical 
reports of these examinations and found them to be more than 
sufficient for helping to resolve the issues at hand.  The 
Board believes that a remand of this case for the purpose of 
providing the veteran with a VA social and industrial survey, 
and a vocational evaluation, simply to obtain information 
which has already been provided by the veteran's previous 
physical examinations, would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.   
The duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  By way of contrast, the 
attorney for the veteran in this case wishes VA to provide 
evidence which admittedly does not now exist.  As the Court 
has stated: "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

I.  Entitlement to increased ratings for status post left 
knee arthroplasty and pes planus of the left foot.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998); Fanning v. Brown, 4 
Vet. App. 225 (1993).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Additional law and regulations will be discussed when 
pertinent below.
Factual Background

In an October 1943 VA rating decision service connection was 
granted for pes planus, left, and a 10 percent disability 
rating was assigned.  Service connection was denied for right 
clubfoot, as such was deemed to be a constitutional or 
developmental abnormality.  Cf. 38 C.F.R. § 3.303(c), 4.9 
(1999); Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.

The record reflects that in March 1979, the veteran was 
evaluated by a physician at Hill Air Force Base, where the 
veteran maintained civilian employment as an equipment 
specialist at that time.  The physician indicated that the 
veteran had recently developed diabetes mellitus, which 
reportedly caused both physical and personality changes in 
the veteran.  The physician noted that the veteran had also 
developed peripheral neuropathy, vision problems, trouble 
reading, and an inability to focus.  The physician further 
noted that the veteran was having difficulty reasoning and 
making decisions, and that he had developed numbness in his 
head, feet, and extremities.  The veteran was diagnosed with 
diabetes mellitus, cardiovascular disease, angina, 
hypertension, peripheral paresthesia, personality disorder, 
and degenerative arthritis of the lumbar spine.  The 
physician concluded that the veteran's condition had rendered 
him too disabled for continued employment and that a medical 
retirement was warranted.  

In a VA Form 21-4192, Request for Employment Information 
Obtained in Connection with Claim for Disability Benefits, 
received in February 1996, an employee from Hill Air Force 
Base indicated that the veteran was terminated from his job 
there in August 1980.  No reason for his termination was 
noted in the form. 

Of record is a report of an October 1995 VA orthopedic 
examination.  The veteran's history of pes planus was noted.  
Also noted was the development of diabetes mellitus as the 
veteran ages, with numbness of all the toes of his left foot 
"probably secondary to the peripheral neuropathy of his 
diabetes."  First degree pes planus of the left foot was 
identified, with partial loss of the longitudinal arch.  
There was no forefoot valgus, no calcaneal deviation and no 
abnormal callosities of the left foot.  Degenerative 
arthritis of the left knee was also identified, and the 
examiner stated that this was probably related to the 
veteran's "mild" left pes planus.

In January 1996, the RO granted service connection for 
arthritis of the left knee, secondary to service-connected 
pes planus of the left foot.  Thereafter, in June 1996, the 
veteran underwent a left total knee arthroplasty at a VA 
hospital in Salt Lake City.  A surgical summary reflects that 
prior to surgery, the veteran had experienced worsening 
degenerative joint disease in his left knee, which had 
significantly limited his ability to ambulate and altered his 
activities of daily living.  The veteran was reportedly 
initially treated with antiinflammatory medications and 
conservative measures, which were apparently unable to 
provide adequate relief for pain.  Following surgery, the 
veteran reportedly developed significant swelling and 
hemarthrosis that created some difficulty with range of 
motion exercises in physical therapy.  By discharge, his 
swelling had markedly improved and his range of motion had 
improved to lacking 10 degrees of extension and 85-90 degrees 
of flexion.  No other complications were reported during his 
postoperative period.  Upon discharge, the veteran was 
instructed to continue with range of motion exercises in 
physical therapy on an outpatient basis.

In June 1996, the RO granted an increased evaluation of 100 
percent, effective May 1996 and continuing for 13 months 
following prosthetic replacement of the knee joint in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
RO determined that upon the expiration of the 13-month 
period, the veteran's disability rating would be 30 percent 
pursuant to Diagnostic Code 5055 and he would be provided 
with another VA physical examination to determine the extent 
of any possible residuals from his surgery.

VA outpatient treatment records dated between July 1996 and 
May 1997 reflect ongoing follow-up treatment for the 
veteran's left knee surgery.  In July 1996, the VA physician 
noted that the veteran had no complaints and that he felt 
that he was progressing well.  The veteran indicated that he 
was now ambulating without the use of a cane or a crutch, and 
that he had only minimal pain in his left knee.  The VA 
examiner found no erythema or other signs of infection, and 
observed no evidence of swelling or effusion.  Range of 
motion in the knee was reportedly from 5 degrees to 95 
degrees, and the VA physician noted that he was limited in 
extension by approximately 5 degrees.  In October 1996, a VA 
physician found that the veteran was still doing quite well 
and that his incisions were all well-healed.  Some mild 
effusion was noted with some distal pitting bilaterally.  The 
VA physician noted that the veteran ambulated with a very 
mild antalgic gait, but that all radiographs revealed all 
components to be in good position with no loosening.  The VA 
physician concluded that the veteran lacked some 10 degrees 
in extension, but that this was not hindering him clinically.  

In a May 1997 VA outpatient report, a VA physician indicated 
that the veteran was still doing well one year after his 
surgery.  The veteran reported only minimal occasional knee 
pain, and his main complaint was noted to be calf swelling 
and the beginnings of what reportedly appeared to be a 
venostasis type ulcer on his left median calf.  His left knee 
was found to be stable, but the VA physician noted marked 
pitting edema in both lower extremities.  The VA physician 
concluded that the veteran had what appeared to be chronic 
venostasis changes, possibly consistent with diabetes, 
including some sensation changes in his lower extremities.

In August 1997, a VA physical examination was conducted.  The 
veteran reported significant improvement in his activity 
level following his knee replacement, but that he continued 
to have some pain over the anterior lateral knee.  He also 
reported significant swelling in his left leg and foot 
following surgery, and that he has had discoloration of the 
skin since the operation.  The veteran further reported that 
he was walking without aid and that he had experienced no 
episodes of instability.  Upon examination, the VA examiner 
noted a well-healed midline longitudinal scar running for 
twelve inches with no significant tenderness, although there 
was some sensitivity along the distal portion of the scar.  
The veteran also reported a numb area along the lateral edge 
of the incision for the distal one-third.  Range of motion 
was noted to be -10/-10/100 on the left versus -5/-5/140 on 
the right.  The VA examiner found the left knee to be stable 
and reported that his gait was antalgic with heel-to-toe 
pattern and short-based steps.  The VA examiner also observed 
some brawny edema throughout the left leg and foot, and 
milder brawny edema on the right leg with discoloration 
consistent with chronic veneous stasis.  X-rays reportedly 
revealed a well-fixed tricompartmental uncemented total knee 
replacement with no evidence of loosening.  The veteran was 
diagnosed with a status post left knee arthroplasty and 
chronic veneous stasis bilaterally.  He was also diagnosed 
with left calf and foot swelling with an 8 cm. difference in 
circumference from the right, although the VA examiner 
concluded that this might be related to a history of right-
sided club foot that typically caused atrophy in the involved 
calf of that extremity.

In an October 1997 rating decision, the RO continued the 
veteran's 30 percent disability rating for his status post 
left knee total arthroplasty with a history of arthritis.  

In December 1997, the veteran's attorney filed a new claim of 
entitlement to an increased rating on the basis that his 
condition had become more severe.  The veteran's attorney 
also raised a new claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  In a VA Form 21-8940, Veteran's Application 
for Increased Compensation Based on Unempoyability, submitted 
with his claim, the veteran reported that he was employed as 
an electronics specialist at Hill Air Force Base from August 
1941 to March 1979.  He further reported that he left that 
job in 1979 due to his service-connected disabilities and 
that he has since not attempted to obtain new employment.  

In February 1998, another VA physical examination was 
conducted.  The veteran reported pain in his left knee, 
swelling and pain in his left leg, and numbness and pain in 
his left foot.  The veteran further reported that although he 
complained of pain in his knee, especially on stairs, it was 
still doing much better than before his surgery.  The VA 
examiner noted that the veteran focused primarily on his 
other complaints, most of which had to do with his left leg 
and foot.  Regarding his left foot, the veteran reported 
soreness and numbness in his great toe, accompanied by 
numbness along the lesser toes and over the bottom of his 
foot, particularly over the ball area.  Regarding his left 
leg, he reported significant pain in the lower leg with 
swelling in the calf.  The veteran further reported some 
discoloration in the lower calf, and that his left leg and 
foot did not feel as coordinated as they used to.

Upon examination of the left knee, the VA examiner observed a 
22 cm. anterior scar.  Range of motion was reportedly from 15 
to 85 degrees, and the VA examiner found normal stability and 
appropriate alignment.  Examination of the left leg 
reportedly revealed bilateral edema on both lower extremities 
with the left being much larger in size than the right.  
However, the VA examiner concluded that this was primarily 
due to the veteran's club foot deformity on the right side.  
The VA examiner also observed a typical brawny edema on the 
left calf and posterior aspect of the lower half of the left 
leg, which was found to be pitting throughout and moderately 
impressive.  

Upon examination of the left foot, the VA examiner concluded 
that the veteran had moderate pes planus of the left foot.  
The VA examiner also found the foot to be flexible and that 
the veteran corrected with a toe rise to the appropriate 
position.  Range of motion in the great toe was noted to be 
15 degrees dorsiflexion and 45 degrees plantar flexion, and 
the veteran's tibialis tendon, dorsiflexors, and plantar 
flexors were all found to be 5/5 in strength.  The VA 
examiner found that the veteran had a warm and somewhat 
swollen medial aspect of the nail bed of the great toe, and 
that it appeared to be evulsed by the medial side of the skin 
border.  Sensation in the foot was found to be slightly 
decreased to light touch and pinprick over the ball of the 
foot and over the toe region.  The remaining portions of the 
foot were found to have normal sensation.  X-rays taken in 
February 1998 reportedly revealed appropriate position and 
alignment in the left knee, and some minimal degenerative 
joint changes in the left foot.  The VA examiner found that 
overall, everything appeared well-preserved.  Some mild 
osteophytes were observed around the distal phalanx of the 
great toe, which the VA physician noted could contribute to 
his nail problems.  

The February 1998 VA examiner diagnosed the veteran with a 
status post total left knee replacement with stiffness and 
some residual pain.  His motion was found to be relatively 
poor for a total knee replacement and the VA examiner 
concluded that his flexion contracture certainly could be a 
problem as it prevented him from having a normal gait.  The 
veteran was also diagnosed with diabetic neuropathy, with a 
very distal stocking-glove type onset, and bilateral edema, 
which was found to be more prominent on the left due to his 
clubfoot deformity on the right that always caused a wasted 
appearance to the lower right extremity.  Swelling was noted 
to be fairly equivalent in both legs, with only the brawny 
edema having been more prominent on the left.  The VA 
examiner also diagnosed the veteran with moderate, flexible 
flatfoot, which he indicated did not seem to be a major 
problem for the veteran at the current time.
Analysis

Entitlement to an increased rating for status post left knee 
arthroplasty.

As noted above, the veteran's total left knee arthroplasty is 
currently assigned a 30 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides the 
schedular ratings for knee replacement (prosthesis).  Under 
Diagnostic Code 5055, a 100 percent evaluation is for 
assignment for one year following implementation of a 
prosthesis.  Thereafter, a minimum rating of 30 percent is in 
order, while chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, a knee prosthesis is 
to be evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261, or 5262.  Note (1) following the criteria 
for ratings of prosthetic implants, provides that the 100 
percent one-year rating will commence after an initial grant 
of a one-month total rating assigned under section 4.30 
following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a rating of 60 
percent for severe painful motion or weakness.  Since the 
veteran's January 1996 surgery, physical examination has 
consistently demonstrated that his left knee disability is 
manifested by only minimal pain and stiffness in his knee.  
Furthermore, x-rays have repeatedly revealed no evidence of 
loosening in the knee, and both the August 1997 and February 
1998 VA examiners found no evidence of instability.  
Additionally, several VA examiners have indicated that the 
veteran's knee condition has continued to improve since his 
surgery, and that he no longer requires the assistance of a 
cane or other device to ambulate.

The Board is cognizant that several VA examiners have noted 
the presence of chronic veneous stasis, neuropathy and 
increasing discoloration and swelling in the lower 
extremities.  However, the VA examiners have specifically 
found these symptoms to be attributable to his non service-
connected diabetes mellitus and non service-connected right 
club foot deformity, rather than to his service-connected 
left knee disability.  Therefore, because the veteran's left 
knee disability has been found to be manifested by only 
minimal pain and stiffness, and because the veteran's other 
lower extremity symptoms have been specifically attributed by 
medical examiners to non service-connected disabilities, the 
Board finds that the preponderance of the evidence is against 
a rating of 60 percent under Diagnostic Code 5055.

In accordance with Diagnostic Code 5055, the Board has 
considered whether a higher rating might be warranted by 
analogy to Diagnostic Codes 5256, 5261, or 5262 for 
intermediate degrees of pain, weakness, or limitation of 
motion.  However, the Board can find no evidence of record 
suggesting that the veteran has ankylosis of the left knee.  
Thus, evaluation of the veteran's left knee condition by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5256 would not 
result in a compensable evaluation.  Furthermore, although a 
40 percent evaluation (the only rating in excess of 30 
percent) is available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5263 for nonunion of the tibia and fibula with loose 
motion requiring a brace, there is no evidence of record 
showing loose motion of the knee, nor need of a brace, since 
the veteran's January 1996 surgery.  As discussed above, 
several VA examiners have indicated that the veteran no 
longer requires the use of a cane or other device for 
ambulating, and x-rays have repeatedly revealed no evidence 
of loosening in the knee.  Thus, the Board finds that 
Diagnostic Code 5263 is not for application in this case. 

The Board further finds that an evaluation in excess of 30 
percent is not warranted by an analogous rating to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Under that code, limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation; limitation of extension to 20 degrees warrants a 
30 percent evaluation; limitation of extension to 15 degrees 
warrants a 20 percent evaluation; limitation of extension of 
the knee to 10 degrees will result in the assignment of a 10 
percent evaluation; and limitation of extension of the knee 
to 5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, DC 5261.  See also 38 C.F.R. § 4.70, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

Since the veteran's January 1996 surgery, numerous 
examinations have revealed a limitation of extension of only 
5 to 10 degrees in the left knee, which would warrant only a 
noncompensable rating under Diagnostic Code 5261.  In order 
to warrant a rating in excess of 30 percent under this code, 
extension would have to be limited to at least 30 degrees, 
and there is no indication in the record that such is the 
case here.  Therefore, Diagnostic Code 5261 is also not for 
application.

The Board notes that limitation of flexion has also been 
observed in the veteran's left leg.  Accordingly, the Board 
has considered the application of Diagnostic Code 5260, which 
pertains to limitation of flexion in the leg.  However, VA 
examination has consistently revealed flexion from 85 to 100 
degrees, which warrants only a noncompensable disability 
rating under this code.  Although the February 1998 VA 
examiner indicated that motion in the veteran's left knee 
appeared quite limited, and that his flexion contracture 
could certainly be a problem, the Board notes that the 
February 1998 VA examiner also specifically found that 
flexion was limited to only 85 degrees.  There is no evidence 
of record indicating that the veteran has ever been limited 
in flexion to 45 degrees or less since his January 1996 
surgery, which would be necessary in order to warrant a 
compensable evaluation under this code.  Therefore, the Board 
finds that Diagnostic Code 5260 also does not apply in this 
case. 

Given that the residuals of the total knee replacement could 
be rated based on limitation of motion, the Board concludes 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also 
be considered in this case.  See DeLuca, sup.  As noted, the 
provisions of 38 C.F.R. § 4.40 relate to functional loss and 
the provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as abnormal or 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy.  However, VA 
examination has consistently revealed only slight limitation 
in flexion and extension, and the record is negative for any 
findings of incoordination, excess fatigueability, or atrophy 
since the veteran's January 1996 surgery.  Additionally, the 
bilateral swelling in the veteran's lower extremities has 
been specifically attributed to the veteran's diabetes, and 
several examiners have found no evidence of instability.  
Therefore, in view of these clinical findings regarding 
residuals of the veteran's left knee surgery, the Board 
concludes that the veteran does not currently demonstrate 
functional loss consistent with the provisions of 38 C.F.R. 
§ 4.40 and 4.45.  

Finally, the Board notes the Court has held that a separate, 
additional rating may be assigned if the veteran's service-
connected disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999); Esteban, 
6 Vet. App. at 261.  The VA examination conducted by in 
August 1997 disclosed a midline longitudinal 12-inch scar 
residual to the veteran's January 1996 surgery.  However, 
although the veteran reported some sensitivity and numbness, 
the VA examiner concluded that the scar was well-healed and 
that there was no significant evidence of tenderness.  The 
record is negative for any evidence that the scar is poorly 
nourished with repeated ulceration and, as noted above, 
although some swelling was noted in the lower extremity, this 
has been attributed to the veteran's diabetes mellitus.  
Therefore, the Board finds that a separate compensable 
disability evaluation for the veteran's left knee surgical 
scar is not warranted.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
an increased rating for the veteran's status post total knee 
arthroplasty.  The benefit sought on appeal is accordingly 
denied.

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the May 1998 Statement 
of the Case that an extraschedular evaluation was not 
warranted for the veteran's service-connected total left knee 
arthroplasty.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The Board finds that the evidence of record in this case does 
not show that the veteran's service-connected left knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran contends that he is unable to work due to his 
service-connected disabilities.  However, he has submitted no 
evidence to support his assertion that his left knee 
disability in any way prevents or interferes with his 
obtaining employment.  Although the veteran has contended 
that he was forced to leave his job at Hill Air Force Base in 
1979 because of his service-connected disabilities, a 
statement from a physician at the time indicates that the 
veteran was recommended for retirement due to impairment 
caused by his diabetes mellitus.  Furthermore, as discussed 
above, recent VA physical examination has consistently 
revealed that since his January 1996 surgery, the veteran's 
left knee disability has been manifested by only minimal pain 
and stiffness, and only slight limitation of motion.  Thus, 
the Board finds that the evidence in this case does not 
demonstrate that the veteran's status post left knee 
arthroplasty markedly interferes with his ability to maintain 
employment.

The Board further finds that the evidence of record does not 
demonstrate frequent periods of hospitalization so as to 
warrant the assignment of an extraschedular rating.  The 
Board of course recognizes that the veteran was hospitalized 
once, in January 1996, to undergo his left knee arthroplasty.  
The record reflects that he was subsequently assigned a 100 
percent disability rating for the period following his 
surgery in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  With the exception of his January 1996 surgery, there 
is no indication in the record that the veteran has ever 
required any other hospitalization due to his left knee 
disability.

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the veteran's status post left knee 
arthroplasty.

Entitlement to an increased rating for pes planus of the left 
foot.

The veteran's pes planus has been evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 
30 percent disability evaluation is warranted for unilateral 
pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surface of the foot, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 20 percent 
evaluation is warranted for severe unilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, and characteristic callosities.  A 10 
percent evaluation is warranted for moderate unilateral 
flatfoot, with weight-bearing line over or medial to the 
great toe, inward bowing of the endo achillis, pain on 
manipulation and use of the feet.  Mild symptoms relieved by 
built-up shoe or arch support would warrant a zero percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran's pes planus of the left foot is currently 
evaluated as 10 percent disabling, which as noted above is 
consistent with moderate symptoms.  In order to warrant the 
next highest evaluation of 20 percent under Diagnostic Code 
5276, the veteran's pes planus would have to be manifested by 
severe symptoms, including marked deformity, pain on 
manipulation, indications of swelling, and characteristic 
callosities. 

The Board finds that the preponderance of the evidence is 
against an increased rating for the veteran's unilateral pes 
planus.  In reaching this conclusion, the Board finds that 
the medical evidence of record is consistent with moderate 
symptoms of pes planus.

Of record is the report of the October 1995 VA examination.  
The examiner specifically did not find any characteristic 
callosities, noted none of the other pathology which would be 
consistent with a 20 percent rating under Diagnostic Code 
5276, and specifically referred to the veteran's pes planus 
of the left foot as "mild".

The most probative evidence of record is the February 1998 VA 
examination, in which the VA examiner specifically found only 
"moderate" pes planus of the left foot.  Although some 
swelling was noted in the medial aspect of the nail bed of 
the great toe, the VA examiner indicated that the veteran's 
foot was flexible and that it corrects with a toe rise to the 
appropriate position.  The VA examiner also indicated that 
sensation in the veteran's left foot was normal except for a 
slightly decrease to light touch and pinprick over the ball 
of the foot and toe region; as during the October 1995 
examination, diabetic peripheral neuropathy was diagnosed.  
Furthermore, although the veteran has reported pain in his 
left foot, the February 1998 VA examiner concluded that the 
veteran's pes planus did not appear to currently be a major 
problem for him.  

The veteran has submitted no evidence to the contrary, except 
for his subjective complaints.  The Board places greater 
weight of probative value of the VA examination reports 
reviewed above.

Thus, based on the medical evidence of record the Board 
believes that the preponderance of the evidence is against 
finding that the veteran's pes planus of the left foot is 
manifested by severe symptoms, so as to warrant an increased 
rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, including 38 C.F.R. § 4.40 and 4.45.  The Board cannot 
identify any functional loss caused by the service-connected 
left pes planus which would bring those sections to bear.  As 
noted above, although there are lower extremity complaints, 
including swelling and neuropathy, these have specifically 
been ascribed to causes other than the service connected pes 
planus, specifically non service connected diabetes mellitus.

The Board can find no other basis to support the grant of an 
increased rating for the veteran's pes planus of the left 
foot, and none have been suggested by the veteran or his 
attorney.  Therefore, for the reasons and bases set forth 
above, the Board finds that the preponderance of the evidence 
is against an increased rating for the veteran's service-
connected pes planus of the left foot.  Thus, his claim is 
denied.

Extraschedular evaluation

In the May 1998 Statement of the Case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected pes planus of the left foot.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1).  See Floyd, 9 Vet. App. at 95.

After reviewing the record, the Board finds that the evidence 
in this case does not show that the veteran's service-
connected pes planus presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The veteran contends that he is unable to work due to his 
service-connected disabilities.  However, as discussed in 
detail above, he has submitted no evidence to support his 
assertion that his pes planus of the left foot in any way 
prevents or interferes with his obtaining employment.  
Although the veteran has contended that he was forced to 
leave his job at Hill Air Force Base in 1979 because of his 
service-connected disabilities, a physician's statement 
indicates that the veteran was recommended for military 
retirement due to impairment caused by his diabetes mellitus.  
Furthermore, during his most recent VA physical examination 
in February 1998, the VA examiner specifically noted that the 
veteran's pes planus of the left foot did not appear to be a 
major problem for him at this time.  Therefore, the Board 
finds that the evidence in this case does not demonstrate 
that the veteran's pes planus of the left foot markedly 
interferes with his ability to obtain employment.

Furthermore, the Board also finds that there is no evidence 
of record indicating that the veteran has ever required 
hospitalization as a result of his pes planus of the left 
foot.  Rather, the only hospitalization of record is the 
veteran's January 1996 surgery, which related solely to his 
service-connected left knee disability.

Thus, the Board finds that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  Accordingly, the Board determines that the 
assignment of an extraschedular rating for the veteran's pes 
planus of the left foot pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

II.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 

Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1999).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1999).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran is currently evaluated at 30 percent for his 
status post left knee arthroscopy and 10 percent for his pes 
planus of the left foot.  These are his only service-
connected disabilities.  Thus, he has a combined disability 
rating of 40 percent, which does not meet the requirements 
for the assignment of a total disability rating based upon 
individual unemployability.  See 38 C.F.R. §§ 4.25, 4.16(a).  
As a result, the veteran is not eligible for a total rating 
due to unemployability under 38 C.F.R. § 4.16(a).  However, 
the Board must still consider whether the veteran is unable 
to secure or follow substantially gainful employment so as to 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321.  See 38 C.F.R. §  4.16(b).  

The veteran has reported that he graduated from high school 
and attended college for one year.  Thereafter, he worked as 
an electronics specialist at Hill Air Force Base from August 
1941 to March 1979, when he claims he was forced to leave 
work due to his service-connected disabilities.

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  Although the veteran has 
contended that he is unable to work due to his service-
connected disabilities, the Board places more probative 
weight on the medical evidence of record, which demonstrates 
that the veteran has experienced only minimal pain and 
stiffness in his left knee since his January 1996 surgery.  
Additionally, although the February 1998 VA examiner noted 
that the veteran did not have a normal gait, several VA 
examiners have indicated he is now able to ambulate without 
the assistance of a cane or other device.  Regarding the 
veteran's pes planus, the Board notes that the February 1998 
VA examiner specifically found that his foot was flexible and 
that this disability did not currently represent a major 
problem for the veteran.  Therefore, because the competent 
medical evidence of record demonstrates that the veteran 
suffers from only minimal impairment in his left knee and 
left foot, the Board is unable to find that the veteran's 
service-connected disabilities prevent him from securing and 
following substantially gainful employment.

The Board recognizes that the veteran has apparently been 
unemployed for over two decades, which he contends is due to 
his service-connected disabilities.  However, as discussed 
above, the Air Force physician indicated in March 1979 that 
the veteran was medically retired due to physical and 
personality problems caused by his non service-connected 
diabetes mellitus.  Because the March 1979 physician's 
statement was written just prior to the veteran's departure 
from that job, the Board finds this statement to be more 
probative than the veteran's more recent assertions that he 
left that job due to his service-connected disabilities.  

Additionally, notwithstanding the veteran's condition in 
1979, the competent evidence of record shows that although he 
currently experiences certain impairment due to his service-
connected disabilities, which has been described in detail 
above, there is no medical evidence which supports the 
proposition that he is unemployable solely due to these two 
service-connected disabilities.  As noted above, the veteran 
has other, non service connected disabilities, in particular 
diabetes mellitus, which currently adversely impact on his 
ability to work.  Although the Board has considered the 
veteran's contention that he cannot work due to his service-
connected disabilities, he has pointed to no recent evidence 
which supports that conclusion.  The Board finds the recent 
medical evidence, which as discussed above does not describe 
a level of service-connected disability productive of 
unemployability, to be the most probative in determining 
whether the veteran is currently unable to secure substantial 
gainful employment due to his service-connected disabilities. 

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.  The benefit sought on appeal is accordingly 
denied.







CONTINUED ON NEXT PAGE


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's status post left knee arthroplasty is denied.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's pes planus of the left foot is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

